Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5,9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 5, how insufficiency related to a period of stability outside of an allowed range?  What is the range representative of?  What are the parameters that define the range?   Is the range associated with the “instability” or jus the “stability”?  This is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation. 
As to claim 9, what configurations actually exist?  Figure 1 shows only a single, partial configuration of electrodes 14.  What are a plurality of configurations related to? (Are they different electrode 14 locations, maybe different (unidentified) circuities, etc.)   Do such different configurations even include something other than the single, partial configuration shown?  What makes for a “reconfigurable functions”?  What are the different functions?  How can a function be reconfigured, if at all?  This is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.
As to claim 9, what are the exact configurations employed/created by “switching” (line 4 from last)?  This is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 12, “the monitored signals” (line 9) lack antecedent basis.  Does it relate to “the periodic signal”, which is singular?  Note that “the periodic signal” is singular.

Claim(s) 1,2,3,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranedonk et al 2012/0067741.
	Kranedonk et al 2012/0067741 teaches (Figures 1-2,5) a method, including: applying a waveform signal 200 to an electrode 267a operatively connected with channel 270 via electrode 366; monitoring the signal with a second electrode 267b at a second location operatively connected to the channel 270 via electrode 366; using a third electrode 263 at a third location operatively connected to the channel 270 as a “virtual ground 160” (line 4, Para 30) via electrode 364; collecting the sample in the channel 270 while applying the waveform signal 200 (during time interval R2 in Figure 5), monitoring the waveform signal 200 and use the third electrode 267b as virtual ground 160; and determining that the sample is sufficient for analyzing (during the “Wet Strip” period tagged as “T3” in Figure 5) based upon application and monitoring of the periodic signal (lines 1-10, Para 39).  Sample is blood (Para 2).  Electrodes 366 and 364 are located in the channel 260.
	Kranedonk does not state that electrodes 267a and 267b each has its own electrode at the fluid channel.
	As to claims 1,9, it would have been obvious to employ an electrode at the channel 270 for each of lines 12a and 12b for structure 276 of any material because one of ordinary skill would recognize that the critical location of interest for each 12a and 12b is that at the sample surface, suggestive of so positioning.  A waveform is suggestive of periodic. 
	As to claims 2,3, a portion of horizontal line immediately after R2 indicates stability in Figure 5.  The changed in voltage in Figure 5 indicates fluctuations.
	As to claim 9, note the different possibilities (configurations) on lines 2-11, Para 39.
 
Claim(s) 4,5,6,7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranedonk et al 2012/0067741 as applied against claims 1 and 9, and further in view of Rush et al 2010/0249652.
As to claims 4,11, Rush teaches (Para 103) employing an “on/off” signal in the event that there is insufficient sample, the off being suggestive of notification to a user in the same work area, suggestive of the need to provide more sample.
As to claim 5, the slope of R2 is a period of instability over during the time that voltage is varying in Figure 5.
As to claims 6,7, “on/off” is suggestive of descernabilty.  Suggestive of a machine shutting off (sound), vibration), a visual indication variation.

Claim(s) 4,5,6,7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranedonk et al 2012/0067741 as applied against claims 1 and 9, and further in view of Huang 2007/0272564.
As to claims 4,5,6,7,11      4,11, Huang teaches (Para 75) generating an alarm to indicate insufficient sample, and thus stopping the measuring process in a test strip meter, suggestive of employing such in Kranedonk.  Such is indicative of an instable test during a interval/period of the test.  The completion of such test is then indicative that the sample is sufficient.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranedonk et al 2012/0067741 as applied against claims 1 and 9, and further in view of Krish 2002/0060247.
As to claim 7, Hirsh ‘741 (Para 27) generating an alarm to indicate sufficient sample, and thus indicating operator that such is well, suggestive of employing such in Kranedonk.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861